Citation Nr: 0113131	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for post cholecystectomy syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from August 1995 to May 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 2000, the veteran failed, without explanation, to 
appear for a requested hearing at the RO before a member of 
the Board.  Her request for a hearing before a member of the 
Board is therefore considered to be withdrawn.  See 38 C.F.R. 
§ 20.704 (2000).


REMAND

The veteran contends that a rating in excess of 10 percent is 
warranted for her post cholecystectomy syndrome because the 
disability is manifested by sharp pain in the back and by 
alternating diarrhea and constipation.  The RO rated the 
veteran's disability under the provisions of Diagnostic Code 
7301, which provide the criteria for evaluating adhesions of 
the peritoneum.  These criteria address motility, 
obstruction, constipation/diarrhea, nausea/vomiting, 
abdominal distention, reflex disturbances, and pain.  
Diagnostic Code 7318, which provides the criteria for 
evaluating removal of the gall bladder, was not addressed in 
the May 1999 rating decision or in the statement of the case.  

Moreover, the report of the veteran's VA examination on March 
10, 1999, does not address the degree of severity or 
frequency of any diarrhea or constipation associated with the 
service-connected disability.  For the most part the examiner 
failed to provide the information needed for rating purposes 
under Diagnostic Code 7301 or 7318.  Although the examiner 
ordered an abdominal ultrasound, which was scheduled for 
March 24, 1999, and then again on April 1, 1999, the veteran 
did not report on either occasion.  A report of contact (VA 
Form 119), dated May 7, 1999, shows that the veteran 
requested that her April examination be rescheduled because 
she had car trouble and could not report.  

Since the March 1999 VA examination report is not adequate 
for rating purposes, the veteran reportedly failed to report 
for the ultrasound because of car trouble and has requested 
that she be scheduled for another VA examination, the Board 
believes that another VA examination should be scheduled.  
However, the veteran is advised that on an original claim 
where a veteran, without good cause, fails to report for an 
examination or reexamination, the claim shall be rated based 
on the evidence of record.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2000).  Therefore, the veteran is placed on 
notice that failure to cooperate by attending a requested VA 
examination may result in an adverse determination.

The Board further notes that the claims file does not reflect 
that a statement of the accredited representative (VA Form 
646) has been completed.  Provisions of the Adjudication 
Procedure Manual (M21-1, Part IV, Subchapter VIII) require 
that the veteran's representative be given the opportunity to 
complete this statement prior to certification of the appeal 
to the Board.  

In light of these circumstances, this case is REMANDED to the 
RO for the following action:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any VA or non-VA health 
care providers who may possess records 
supportive of her claim.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
a copy of any identified records which 
have not already been associated with the 
claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide a copy of such records.

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current nature and extent 
of all symptoms and impairment due to her 
post cholecystectomy syndrome.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated tests and studies should be 
conducted, and all current symptoms and 
functional impairment due to the service-
connected disability should be 
identified.  The examiner should be 
informed of the provisions of Diagnostic 
Codes 7301 and 7318 and requested to 
specifically address the rating criteria 
in the examination report.  The examiner 
should also be requested to provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work and to provide 
the supporting rationale for all opinions 
expressed.

4.  Then, the RO should ensure that the 
above development has been completed and 
should undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) 

5.  Then, the RO should readjudicate the 
veteran's claim, to include consideration 
of Diagnostic Codes 7301 and 7318 and 
consideration of whether staged ratings 
are warranted.  The RO should also 
consider whether the claims folder should 
be forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  The 
representative must also be provided with 
an opportunity to complete a VA Form 1-
646.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


